 


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


EDWARD STROTHER,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )   Civil Action No.: 1:18-CV-00033-SA-DAS
                                                  )
FXI, INC.,                                        )
                                                  )
               Defendant.                         )


                        ORDER OF DISMISSAL WITH PREJUDICE


       It appears to the Court, as evidenced by the parties’ Stipulation of Dismissal with Prejudice,

that the parties have resolved this case and agree that Plaintiff’s Complaint should be dismissed

with prejudice, with each party to bear his or its own costs and fees.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint is dismissed in its entirety with

prejudice and further that each party shall bear her or its own costs and fees.


                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
 


                                                      DATE:      3/20/2019




 
 


Agreed as to form:

    s/Ron Woodruff (with permission)   s/Eileen Kuo
    Ron Woodruff (MS Bar No. 100391)   James H. Stock (MS Bar No. 103497)
    WAIDE & ASSOCIATES                 Eileen Kuo (MS Bar No. 103152)
    P.O. Box 1357                      JACKSON LEWIS P.C.
    Tupelo, MS 38802                   999 Shady Grove Road, Suite 110
    Email: waide@waidelaw.com          Memphis, TN 38120
           rlw@waidelaw.com            Telephone: (901) 462-2600
                                       Facsimile: (901) 462-2626
    ATTORNEYS FOR PLAINTIFF            Email: james.stock@jacksonlewis.com
                                               eileen.kuo@jacksonlewis.com

                                        ATTORNEYS FOR DEFENDANT




 
